Law Offices of Jan Meyer & Associates, P.C.

Jan Meyer *OURO®

Associates:

Richard A, Hazzard *>
Noah Gradofsky *>

Stacy P, Maza *>

Richard L, Elem *$

Elissa Breanne Wolf *>
Elliot E, Braun *O°
Joshua R, Edwards *
Jonathan L, Leitman *O
Douglas Michael Allen *4y

Senior Of Counsel:
Steven G, Kraus, LL.M., CSRP *0O®

Of Counsel:
Joshua Annenberg *O
Michael J. Feigin *6°

1029 Teaneck Road
Second Floor
Teaneck, New Jersey 07666

www.janmeyerlaw.com

Phone: (201) 862-9500
Fax: (201) 862-9400
E-Mail: office@janmeyerlaw.com

Sender's e-mail: relem@janmeyerlaw.com
Sender’s direct dial: (201) 862-9600 x 210

June 20, 2019

Communications Center (LEG)

Attn: Michael Noyes

245 Murray Lane SW, Bidg T-5

Washington, DC 20223

Via regular mail and email (michael.noyes@usss.dhs.gov)

RE: GEICO a/s/o Kellie Murphy
Our File No.: 0509535540101020
D/L: September 23, 2016
Amount of Loss: $8,383.98
Claim Type: Property Damage
Your Driver: William Warden
Your Claim No.: 108-809-306081

Dear Mr. Noyes:

New York Office:

424 Madison Ave,

Sixteenth Floor

New York, NY 10017

(212) 719-9770

Please respond to our Teaneck office

Admitted to Practice:

New Jersey * New York >

Pennsylvania © New Hampshire n

U.S. Supreme Court UO

District of Columbia *

U.S. Court of Federal Claims O

U.S. Court of Appeals for the Armed Forces O
U.S. Court of Appeals for the Federal Circuit O
U.S, Court of Appeals for the Third Circuit ®
US Patent and Trademark Office ®

Please be advised that we represent GEICO as subrogee of Kellie Murphy with
respect to the above-mentioned matter.

Geico's insured was at a full stop on 11" Avenue, at the intersection with West 43
Street in New York, New York. While Geico’s insured was fully stopped, William Warden,
operating the United States Secret Service vehicle directly behind Geico’s insured, moved
forward, thereby rear-ending Geico’s insured, and causing the underlying accident. The
police report confirms the above-stated facts.

We hereby formally request reconsideration of the final denial of claim dated
June 7, 2019, pursuant to 39 C.F.R.912.9(b).

Please do not hesitate to contact me if you have any questions.

Encl.

Very Truly Yours,

Jats

 

ichard E. Elem
